Citation Nr: 0514322	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  97-29 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran had active service from June 1968 to February 
1970 and from March 1971 to March 1974, with service in the 
Republic of Vietnam from February 1969 to February 1970

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The RO denied entitlement to service 
connection for PTSD.  

The record reflects that the veteran submitted a timely 
notice of disagreement (NOD) with that portion of the 
December 1996 rating decision denying service connection for 
PTSD.  The date stamp on the veteran's NOD indicates that it 
was received at the RO in December 1997, within one year 
after notice of the December 1996 decision was provided to 
the veteran.  

Apparently, the RO inadvertently neglected to issue a 
Statement of the Case (SOC) as to the issue of service 
connection for PTSD.  Instead, the RO adjudicated the 
veteran's June 2000 claim as a new claim for service 
connection for an acquired psychiatric disorder to include 
PTSD.  In a June 2002 rating decision, service connection was 
denied for an acquired psychiatric disorder to include PTSD.  

The veteran's NOD was received at the RO in June 2003, and a 
SOC was issued to the veteran in June 2004.  The veteran 
subsequently perfected his appeal with the submission of a VA 
Form 9, substantive appeal, which was received at the RO in 
August 2004.  

In light of the foregoing, specifically the RO's timely 
receipt of the veteran's NOD in December 1997, the Board 
finds that the December 1996 rating decision is not final, as 
to the issue of service connection for PTSD.  As such, the 
Board finds that the appeal as to the issue of service 
connection for PTSD has remained pending since that time.  

The veteran testified at a personal hearing before the 
undersigned, sitting in Washington, DC in December 2004.  A 
transcript of his testimony has been associated with the 
claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the appealed claim for 
service connection for PTSD is of record.

2. The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of the stressful event of mortar and 
rocket attacks on the base, and medical evidence of a nexus 
between diagnosed PTSD and this stressful event in service


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has PTSD as a result 
of various in-service stressors during his service in 
Vietnam.  Having carefully considered the appellant's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of the 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time the veteran's 
claim for service connection for PTSD was filed, the 
requirements for service connection for PTSD were: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  In this case, 
the Board finds that the new regulation is potentially more 
beneficial in this veteran's case because it only requires 
medical evidence of a current diagnosis of PTSD in accordance 
with DSM-IV, but no longer requires a "clear" diagnosis of 
PTSD.  In light of the Board's grant of the appeal for 
service connection for PTSD, the Board finds that the veteran 
has not been prejudiced by the Board's current decision on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the veteran has a diagnosis of PTSD.  
Specifically, the record contains a February 2003 private 
psychiatric evaluation which notes that the veteran gave a 
classic presentation for PTSD.  The diagnosis was PTSD with a 
stressor of combat in Vietnam.

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2003); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  VAOPGCPREC 12-99.  The veteran's service personnel 
records do not indicate references to combat, but reflect 
that he earned the National Defense Service Medal, Parachute 
Badge, Vietnam Service Medal, Vietnam Campaign Medal, Bronze 
Star Medal, Good Conduct Medal, and Marksman Badge M-16.  

Service personnel records reflect that the veteran's military 
occupational specialty while in Vietnam was a welder, and 
then a Track Vehicle Mechanic.  At his personal hearing in 
December 2004, the veteran testified that he served as a 
welder in Vietnam, then as a mechanic for the remainder of 
his Vietnam tour.  The only evidence supporting his 
assertions of having engaged the enemy in combat are his own 
written and verbal assertions that he did so while out of his 
occupational specialty and on patrols, which are not 
documented in the records.  Thus, his assertions of in-
service stressors may not be presumed to be credible.  Cf. 
Under 38 U.S.C.A § 1154(b) (Providing that in the case of any 
veteran who engaged in combat with the enemy in active 
service with the military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.).  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of alleged stressors.  However, at the veteran's 
personal hearing in December 2004, he testified that his base 
came under rocket fire and mortar attack in March or April 
1969.  In support of his testimony, the veteran submitted 
copies of S-3 logs - Officers' daily journals.  These logs 
note that the veteran's unit came under rocket and mortar 
attack in April 1969.  

In light of the foregoing, the Board finds that the evidence 
of record is sufficient to raise a reasonable possibility as 
to occurrence of the stressors of mortar and rocket attacks 
on the veteran's unit.  Based on this evidence, the Board 
finds that the evidence is sufficient to raise a reasonable 
doubt as to whether the stressors of coming under mortar and 
rocket attack by enemy fire occurred during the veteran's 
active duty service.  The Board finds that while the 
aforementioned staff do not specifically state that the 
veteran was present during any of the listed attacks, the 
fact that the veteran was stationed with the relevant unit 
during the relevant time period that such attacks occurred 
would strongly suggest that he was, in fact, exposed to those 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997) (every 
detail of a claimed stressor is not required.)  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that this reported stressor occurred.  38 C.F.R. 
§ 3.102 (2004).

The favorable medical evidence of record includes a medical 
diagnosis of PTSD and medical evidence of a nexus between 
diagnosed PTSD and the stressful events of coming under 
mortar and rocket attacks, the two additional elements 
required to establish a claim for service connection for 
PTSD.  38 C.F.R. § 3.304(f) (2004).  Specifically, the 
veteran's private doctor provided a diagnosis of PTSD in 
February 2003, and then reiterated her assessment of the 
veteran's psychiatric diagnosis of PTSD, based on combat 
experiences, in a statement dated in December 2004.  The 
Board notes that the medical evidence demonstrates that the 
PTSD diagnoses of record are also based on additionally 
reported stressful events other than the only verified 
stressful event of his unit coming under mortar and rocket 
fire.  

The favorable evidence is sufficient, however, to raise a 
reasonable doubt as to whether the veteran currently has a 
diagnosed disability of PTSD which is etiologically related 
to the only verified stressful event during service.  There 
can be no doubt that further inquiry could be undertaken with 
a view towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

For these reasons, with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
diagnosed PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304(f), 4.125(a) (2004).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

Service connection for PTSD is granted.



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


